Citation Nr: 1230153	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  08-02 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a gastrointestinal disorder, to include as secondary to service-connected PTSD. 

3.  Entitlement to service connection for a skin disorder, to include as a result of herbicide exposure. 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1971. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part granted service connection for PTSD and assigned an initial 10 percent rating.  Subsequently, in a December 2007 rating decision, the RO increased the initial rating for PTSD to 30 percent; the Veteran continued to appeal for the assignment of a higher initial evaluation.  In July 2009, the Board, among other actions, affirmed the RO's denial of a disability rating in excess of 30 percent for PTSD.  The Board notes that claims of service connection for a gastrointestinal disorder and a skin disorder were remanded.  

The Veteran appealed the Board's July 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2010 Order, the Court granted the parties' Joint Motion to vacate and remand that portion of the Board's decision that denied entitlement to an initial rating in excess of 30 percent for PTSD for action consistent with the directives contained in the joint motion.  

In June 2010, the Board again denied entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran appealed that decision to the Court.  Pursuant to a Memorandum Decision, the Court, in a December 2011 Order, vacated that decision and the appeal of that issue was remanded to the Board. 

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for a gastrointestinal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era, and is presumed to have been exposed to Agent Orange or other herbicides while in military service.

2.  The Veteran has not been diagnosed with a skin disorder which is presumptively related to Agent Orange or other herbicide agents in service in Vietnam during the Vietnam era.

3.  It has not been shown, by competent and credible evidence that the Veteran's skin disorder, identified as rosacea was manifested during service or indeed until many years thereafter - or that it is due to, or aggravated by, any other service-related incident, to include his presumed herbicide exposure.


CONCLUSION OF LAW

A skin disorder, to include rosacea, was not incurred in or aggravated by active service; and may not be presumed to have been incurred in service due to herbicide exposure.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a pre-adjudication letter dated in March 2007, the RO informed the Veteran of its duty to assist him in substantiating his skin disorder claim under the VCAA, and the effect of this duty upon his claim.  This letter also informed him of how disability ratings and effective dates are assigned, if service connection were to be granted.  See Dingess v. Nicholson, supra.  

The Board also finds that VA has satisfied its duty to assist the Veteran in the development of the service connection claims adjudicated herein.  His in-service and pertinent post-service treatment reports are of record.  The RO also obtained a VA examination in January 2010.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination obtained in this case is more than adequate, as it reflects a full review of all medical evidence of record, is supported by sufficient detail, refers to specific documents and medical history to support the conclusions reached.

Thus, the Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of his service connection claim.  No useful purpose would be served in remanding this matter for yet more development.  A remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit to the Veteran.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); & Quartuccio v. Principi, supra.  

Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a disability claimed to be a result of exposure to Agent Orange, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam between January 1962 and May 1975, shall be presumed to have been exposed during such service to a herbicide agent, absent affirmative evidence to the contrary demonstrating that the veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f) (West 2002).  The applicable criteria also provide that a disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309(e), will be considered to have been incurred in service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).  Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne shall have become manifest to a degree of 10 percent or more within one year, after the last date on which the veteran was exposed to an herbicide agent during active service.  38 C.F.R. § 3.307(a)(6)(ii).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

A review of his DD Form 214 shows the Veteran served in the Republic of Vietnam during the Vietnam era.  He is therefore presumed to have been exposed to Agent Orange or other herbicide agent.  

The Board also notes that rosacea is not among the disabilities which have been associated with exposure to herbicides such as Agent Orange.  38 C.F.R. § 3.309(e).  In addition, the Veteran does not contend, nor does the evidence of record reflect, that he has been diagnosed with chloracne, the only skin disorder included on this list, or other acneform disease consistent with chloracne.  Thus, the presumption afforded under 3.309(e) cannot provide the basis for a grant of service connection.  38 C.F.R. §§ 3.307, 3.309.  The Board finds that the Veteran's claim must be denied on this basis.  

Nevertheless, even if a veteran is found not to be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the Veteran's service treatment records make no reference to any skin problems, either in the way of relevant subjective complaints or objective clinical findings that provide a basis for a diagnosis of a chronic skin disorder.  Given the opportunity to identify any pertinent history, symptoms or complaints, at his separation in March 1971, the Veteran denied any history of specific skin disease and no chronic skin problems were noted.  

Post service records show that during VA examination in 1983 there was no mention of any skin condition and examination of the skin was negative.  

The claims folder is devoid of any relevant treatment records until a June 2002 Agent Orange Program note which shows the Veteran complained of dry cracked skin on his hands and feet.  Examination of the skin revealed the left hand was dry and peeling skin was noted in between the fingers.  

In February 2005, the Veteran was evaluated for a facial rash of several months duration.  He noted the symptoms had started the previous summer and had progressively worsened.  Examination revealed a cluster of papules and pustules on the bridge of the nose and cheeks.  The clinical assessment was roseacea.  An entry dated in October 2006, shows continued treatment of the Veteran for rosacea that comes and goes, but was slightly worse in the summer.  Examination revealed erythematous papules and pustules of the left cheek, nasal tip, right cheek and left nasolabial fold.  There were a few scattered telangiectases on the nares.  There is no mention of any chloracne in these medical records.  Nor is there any indication that the diagnosed rosacea is linked to herbicide exposure or to any other incident of service. 

On VA examination in January 2010, the  claims file was reviewed to include the Veteran's service and VA treatment records.  The Veteran described an intermittent skin rash, which comes and goes and complained that his fingernails and toenails were very brittle.  However he did not have any rash or skin disease currently.  When the rash is active it mostly affects his face and appears during the summer when there is a lot of sun exposure.  About 3 years ago, the Veteran was seen by a VA dermatologist and diagnosed with rosacea.  Examination of the skin showed no rash or lesions were present.  Although there was no skin disorder or rosacea present, the examiner opined that the rosacea condition was not likely the result of active military service and was not likely the result of possible herbicide exposure in Vietnam as it was not one of the presumptive diagnoses of herbicide exposure in Vietnam.

This VA opinion is probative in that it is based upon a review of the Veteran's claims file and supported by detailed rationale.  The VA examiner considered the Veteran's self-reported history, the relevant history as contained in medical records from service onward, the results of his personal clinical evaluation, and discussed the Veteran's symptoms in the context of that history.  As a result, he was able to fully address the salient question as to the origin of the Veteran's skin condition and its relationship to his military service.  The Veteran has presented no competent medical evidence to the contrary.  

In this case, the Board is unable to attribute the post-service development of the Veteran's skin disorder, diagnosed as rosacea, to his military service.  This skin disorder was not "noted" in service and while post-service treatment records indicate the presence of rosacea, there follows a lengthy period after service discharge in which there is no evidence of skin problems.  That is to say, there is no corroborative evidence on file, establishing that the Veteran sought or required treatment or evaluation for skin problems during the three decades after his service had ended in 1971, consistent with 38 C.F.R. § 3.303(b).  Savage, supra.  

While not a dispositive factor, the significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000).  It is also notable that when he was examined by VA in 1983, no skin issues were noted.  The Veteran has not asserted consistent symptoms since service separation. Rather, it appears his skin symptoms appear to be intermittent.  See VA examination report dated in 1983 (reflecting no skin complaints, or diagnoses). Moreover, the record is negative for medical opinions linking any current skin disorder to service.  See Hickson, supra.  Consequently, the Board is unable to attribute the development of the Veteran's rosacea to his military service. 

In reaching the above conclusions, the Board has not overlooked the Veteran's contentions, or his complaints to healthcare providers or his written statements.  As noted previously, his primary assertion is that he developed a skin disorder during service secondary to Agent Orange exposure.  The Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jones v. Brown, 7 Vet. App. 134, 137 (1994); Layno v. Brown, 6 Vet. App. 465, 469 (1994) Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006).  When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Davidson v. Shinseki, 581 F.3d 1313, 1316.  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) also held in Buchanan (and Davidson and Jandreau), however, that the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  So to ultimately have probative value, the Veteran's assertions also have to be credible and judged in relation to the other evidence in the file - including any medical evidence addressing the determinative issue of causation.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno, 6 Vet. App. at 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

That said, the Board notes that the Veteran is not a medical professional, and therefore, his beliefs and statements about medical matters do not constitute competent evidence on matters of medical etiology or diagnosis.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Although the Board recognizes the sincerity of the arguments advanced by the Veteran in this case, his contentions regarding the etiology of his claimed skin disorder are not statements merely about symptomatology, an observable medical condition, or a contemporaneous medical diagnosis, but rather clearly fall within the realm of requiring medical expertise, which he simply does not have.  

In other words, while the Veteran is competent to attest to having a skin rash, any opinion that it was caused by herbicide exposure during service, is outweighed by the more thoroughly explained and detailed opinion of the VA physician on this etiological question.  Compare Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis) with Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr, 21 Vet. App. at 308-309 (lay testimony is competent to establish the presence of varicose veins); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  The Veteran has also not offered any competent medical evidence to refute the unfavorable VA opinion, so it is uncontroverted.  
Therefore, the Veteran's assertion, to the extent it is to be accorded some probative value, is far outweighed by the competent medical evidence of record.  See Jandreau supra & Buchanan supra.  

Accordingly, the preponderance of the evidence is against the claim and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a skin disorder, to include as a result of herbicide exposure is denied.



REMAND

The Veteran contends that his service-connected PTSD is more disabling than is reflected in the current 30 percent evaluation.  He has basically asserted that his psychiatric impairment has worsened since he was last examined by VA.  He maintains that he has memory problems, impaired judgment, and impaired motivation and mood.  He also asserts that he must write everything down, or he will forget them and that he has trouble making decisions.  He reported that he is often depressed and easily angered.  See the March 2008 Notice of Disagreement. 

A review of the claims folder reveals the Veteran has not been afforded a VA psychiatric examination since April 2007, more than 5 years ago.  Indeed, the principal purpose of that examination was to determine the etiology of any diagnosed psychiatric symptomatology - in other words to determine whether service connection for PTSD was warranted.  That examination was not performed with the purpose of providing the findings required to accurately rate the disorder. 

Therefore, to ensure that the record reflects the current severity of this condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to evaluate properly the service-connected disability under consideration.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of duty to assist requires contemporaneous medical examination, particularly if there is no additional medical evidence which adequately addresses level of impairment since previous examination); Caffrey v. Brown, 6 Vet.App. 377, 381 (1994) (Court determined that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating); Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) [VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse].

The examination conducted pursuant to this Remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present PTSD symptoms, as well as any significant pertinent interval medical history since his last VA examination in April 2007. 

The Board notes that the Veteran is appealing the original assignment of the disability rating for his service-connected PTSD following the award of service connection.  Therefore consideration is to be given as to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In other words, the disability rating must be considered from February 2007 to the present. 

The Veteran also contends that he has a gastrointestinal disorder that was caused or aggravated by his service-connected PTSD.  

As noted in the Introduction, the claim of service connection for a gastrointestinal disorder was previously before the Board in July 2009 at which time it was remanded for further development of the evidence.  It appears that the requested development not been completely performed and this issue must once again be remanded.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Pursuant to the Board's Remand, the Veteran underwent a VA examination in January 2010.  Following a review of the claims folder and an examination of the Veteran, the examiner diagnosed hiatal hernia and gastrointestinal reflux disease (GERD), concluding that they were not likely secondary to the Veteran's service-connected PTSD.  However, he failed to address the question of whether the Veteran had additional disability resulting from aggravation of his hiatal hernia and GERD, by his service-connected PTSD.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (holding that 38 C.F.R. § 3.310(a) authorizes a grant of service connection not only for disability caused by a service-connected disability, but for the extent of additional disability resulting from aggravation of a non-service-connected disability by a service-connected disability).  

Thus, the examination report is clearly not responsive to the Remand order.  Hayes v. Brown, 9 Vet. App. 67, 73 (1996).  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Given the failure of the VA examiner to fully address the questions posed by the Board, a remand to obtain an additional medical opinion is required.  The physician who presented the January 2010 opinion should be asked to review the record once more and then provide an addendum to the prior opinion.  If the examiner who performed the January 2010 VA examination is unavailable, the claims file should be referred to another appropriate examiner for review and comment.  

Also on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in January 2010.  

Accordingly, the case is REMANDED for the following action:

1.  After procuring the appropriate release of information forms where necessary, obtain records of any recent treatment for, or evaluation of, the service-connected PTSD that the Veteran has undergone.  The Board is particularly interested in any pertinent treatment that the Veteran may have received since April 2007. 

Document the attempts to obtain such records.  If the AMC/RO is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA folder (as appropriate).

2.  The Veteran should be scheduled for a VA examination of his service-connected PTSD.  Prior to the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  All indicated tests and studies should be accomplished, and all signs and symptoms of PTSD should be reported in detail.  

Specifically, the examiner must state whether the Veteran's service-connected PTSD more nearly approximates a disability characterized by:

a) Occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment and mild memory loss (such as forgetting names, directions, recent events); or

b) Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships; or

c) Occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting); or an inability to establish and maintain effective relationships; or

d) Total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of one's close relatives, occupation, or own name.

The examiner is requested to use a multiaxial assessment, assign a Global Assessment of Functioning (GAF) score, explain what the assigned score represents in terms of his psychological, social, and occupational functioning, and reconcile that score with earlier GAF scores.  The examiner should also describe the impact of the Veteran's PTSD on his occupational and social functioning. 

Any disabling manifestations specifically attributable to PTSD must be fully outlined and differentiated from symptoms caused by any non service-connected disorders.  The examiner should provide a complete rationale for all conclusions reached and should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in April 2007.

3.  Then, obtain an addendum to the January 2010 VA opinion.  The claims folder and accompanying treatment records should be provided to the examiner for review in conjunction with the addendum.  The examination report should include a discussion of the Veteran's documented medical history and assertions.  

If the January 2010 reviewing examiner is not available, the Veteran's claims file and accompanying medical records should be referred to a qualified physician for similar review and comment.  Another examination of the Veteran need not be conducted unless the examiner determines that one is necessary.  

a) After reviewing the record on appeal, the examiner must provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's service-connected PTSD aggravates his hiatal hernia and/or GERD.  If no aggravation is found, the examiner should so state.  If aggravation is found, the examiner should identify the baseline level of severity of the nonservice-connected disability to the extent possible.  

b) If the hiatal hernia and/or GERD cannot be regarded as having been caused or aggravated by the Veteran's PTSD, the examiner should provide an opinion addressing whether they are at least as likely as not, i.e., a 50 percent probability or greater, traceable to any incidents, symptoms, or treatment that the Veteran experienced or manifested during service or is in any other way causally related to his military service. 

Note:  The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  

4.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond.  All evidence should be reviewed, to include evidence submitted since the February 2010 Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


